DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 08/16/2022:
Claims 1, 5-10, 13-14, 16, 18-19, 25, 27, 38, 43, 45, 142, 143 are currently examined.  
Claims 2-4, 11-12, 15, 17, 20-24, 26, 28-37, 39-42, 44, 46-141 are cancelled.
Claims 142 and 143 are newly added.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

The closest prior art reference to claim 1 is Imperial (Castable Refractory Cement Mix Safety Data Sheet (SDS), cited in the office action dated 03/16/2022) (“Imperial” hereinafter) in view of Vehmas et al. (WO 2014/053699 A1, cited in the office action dated 03/16/2022) (“Vehmas” hereinafter), with evidenced by Gogtas (Development of Nano-ZrO2 Reinforced Self-Flowing Low and Ultra Low Cement Refractory Castables, cited in the office action dated 03/16/2022)(“Gogtas” hereinafter) and evidenced by McLendon Hardware (Imperial KK0061 Refractory Cement, cited in the office action dated 03/16/2022) (“McLendon” hereinafter).  
Regarding claim 1, Imperial teaches a refractory composition (see Imperial at Title teaching castable refractory cement, and see Imperial at Section 3 teaching a composition) comprising:
(a) refractory aggregate (see Imperial at Section 3 teaching cristobalite, taken to meet the claimed aggregate, because it is a polymorph of silica, a known refractory composition (as evidenced by Gogtas (see Gogtas at page 4 section 2.1 evidencing refractory castable compositions, wherein refractory castables may be characterized as structures of premixed combinations of refractory grain, matrix components, bonding agents and admixtures (see Gogtas at page 4, last sentence), and a wide variety of refractory aggregate is available (see Gogtas at page 5, line 4).  Gogtas evidences a list of the principal aggregates, wherein fused silica is featured in the list (see Gogtas at page 5, Table 2.2, last row));  
(b) one or more matrix components (see Imperial aggregate at Section 3 teaching quartz, taken to meet the claimed one matrix component); and 
wherein said refractory composition is a dry mix (see Imperial at Section 1.1, product code teaching KK0061, wherein KK0061 is a dry mix as evidenced my McLendon (see McLendon at page 1 upper right corner evidencing Imperial KK0061, and see McLendon at picture upper left evidencing that the castable refractory cement is dry-mix). 

However, Imperial does not explicitly teach i) (c) silicate-coated set accelerator particles, ii) wherein said silicate-coated set accelerator particles comprise silicate-coated particles of one or more of Ca(OH)2, magnesium hydroxide, calcium chloride, calcium carbonate, magnesium carbonate, lithium carbonate or calcium sulfate, and iii) wherein said silicate coating is chosen from the group consisting of sodium silicate, potassium silicate, lithium silicate and mixtures thereof.

Regarding i) and ii), like Imperial, Vehmas is directed towards cementitious products (see Vehmas at page 3, line 6) and provides calcium silicate hydrate coated particles (see Vehmas at page 3, line 8-9), particularly as accelerants for developing strength of the products and as partly replacing traditional fillers (see Vehmas at page 11, lines 16 and 20-22).  In addition, Vehmas teaches that CO2 emission can be decreased in the concrete manufacture (when coated particles are used as cement replacement), and the curing times of cementitious products can be decreased (see Vehmas at page 11, lines 24-26). The calcium silicate hydrate coated particles is taken to meet the claimed silicate-coated accelerator particles because Vehmas teaches that calcium silicate hydrate coated particles are accelerants.
Furthermore, Vehmas teaches that the said substrate particles may be selected from, wherein calcium carbonate is featured in the list (see Vehmas at page 5, line 24), thus meeting the claimed wherein said silicate-coated set accelerator particles comprise silicate-coated particles of one or more of… calcium carbonate.
	Vehmas also teaches that the product (calcium silicate hydrate coated particles) may be in the form of dry products (see Vehmas at page 8, lines 21-22).
As such, one of ordinary skill in the art would appreciate that Vehmas teaches calcium silicate hydrate coated calcium carbonate particles that are accelerants for developing strength of cementitious products, and can decrease the CO2 emission and curing times in the concrete manufacture, and seek those advantages by adding the calcium silicate hydrate coated calcium carbonate particles as taught by Vehmas in Imperial’s castable refractory cement dry mix.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the calcium silicate hydrate coated calcium carbonate particles as taught by Vehmas in Imperial’s refractory cement so as to accelerate the developing strength of cementitious products, and decrease the CO2 emission and curing times in concrete manufacture.

Regarding iii) above, as mentioned, Imperial in view of Vehmas teaches calcium silicate hydrate coated calcium carbonate particles, but do not explicitly teach wherein said silicate coating is chosen from the group consisting of sodium silicate, potassium silicate, lithium silicate and mixtures thereof.  And, there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify Imperial in view of Vehmas as claimed.

The closest prior art reference to claim 142 is Imperial (Castable Refractory Cement Mix Safety Data Sheet (SDS), cited in the office action dated 03/16/2022) (“Imperial” hereinafter) in view of Vehmas et al. (WO 2014/053699 A1, cited in the office action dated 03/16/2022) (“Vehmas” hereinafter), with evidenced by Gogtas (Development of Nano-ZrO2 Reinforced Self-Flowing Low and Ultra Low Cement Refractory Castables, cited in the office action dated 03/16/2022)(“Gogtas” hereinafter) and evidenced by McLendon Hardware (Imperial KK0061 Refractory Cement, cited in the office action dated 03/16/2022) (“McLendon” hereinafter).  
Regarding claim 142, Imperial teaches a refractory composition (see Imperial at Title teaching castable refractory cement, and see Imperial at Section 3 teaching a composition) comprising:
(a) refractory aggregate (see Imperial at Section 3 teaching cristobalite, taken to meet the claimed aggregate, because it is a polymorph of silica, a known refractory composition (as evidenced by Gogtas (see Gogtas at page 4 section 2.1 evidencing refractory castable compositions, wherein refractory castables may be characterized as structures of premixed combinations of refractory grain, matrix components, bonding agents and admixtures (see Gogtas at page 4, last sentence), and a wide variety of refractory aggregate is available (see Gogtas at page 5, line 4).  Gogtas evidences a list of the principal aggregates, wherein fused silica is featured in the list (see Gogtas at page 5, Table 2.2, last row));  
(b) one or more matrix components (see Imperial aggregate at Section 3 teaching quartz, taken to meet the claimed one matrix component); and 
wherein said refractory composition is a dry mix (see Imperial at Section 1.1, product code teaching KK0061, wherein KK0061 is a dry mix as evidenced my McLendon (see McLendon at page 1 upper right corner evidencing Imperial KK0061, and see McLendon at picture upper left evidencing that the castable refractory cement is dry-mix). 

However, Imperial does not explicitly teach i) (c) silicate-coated set accelerator particles, and ii) said silicate-coated set accelerator particles further comprise an anti-caking agent, said anti-caking agent chosen from the group consisting of silica, talc, sodium aluminosilicates, diatomaceous earth, cellulose, clay, polymer particles, and mixtures thereof.  

Regarding i), like Imperial, Vehmas is directed towards cementitious products (see Vehmas at page 3, line 6) and provides calcium silicate hydrate coated particles (see Vehmas at page 3, line 8-9), particularly as accelerants for developing strength of the products and as partly replacing traditional fillers (see Vehmas at page 11, lines 16 and 20-22).  In addition, Vehmas teaches that CO2 emission can be decreased in the concrete manufacture (when coated particles are used as cement replacement), and the curing times of cementitious products can be decreased (see Vehmas at page 11, lines 24-26). The calcium silicate hydrate coated particles is taken to meet the claimed silicate-coated accelerator particles because Vehmas teaches that calcium silicate hydrate coated particles are accelerants.
	Vehmas also teaches that the product (calcium silicate hydrate coated particles) may be in the form of dry products (see Vehmas at page 8, lines 21-22).
As such, one of ordinary skill in the art would appreciate that Vehmas teaches calcium silicate hydrate coated particles that are accelerants for developing strength of cementitious products, and can decrease the CO2 emission and curing times in the concrete manufacture, and seek those advantages by adding the calcium silicate hydrate coated particles as taught by Vehmas in Imperial’s castable refractory cement dry mix.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the calcium silicate hydrate coated particles as taught by Vehmas in Imperial’s refractory cement so as to accelerate the developing strength of cementitious products, and decrease the CO2 emission and curing times in concrete manufacture.

Regarding ii) above, as mentioned, Imperial in view of Vehmas teaches a refractory composition comprising (a) cristobalite, (b) quartz, (c) calcium silicate hydrate coated particles, but do not explicitly teach said silicate-coated set accelerator particles further comprise an anti-caking agent, said anti-caking agent chosen from the group consisting of silica, talc, sodium aluminosilicates, diatomaceous earth, cellulose, clay, polymer particles, and mixtures thereof.  And there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify Imperial in view of Vehmas as claimed.

The closest prior art reference to claim 143 is Helser (US 3,778,494, cited in the office action dated 05/18/2021) (“Helser” hereinafter).
Regarding claim 143, Helser teaches a refractory composition (see Helser at C1 L15-16 teaching the manufacture of hydrous calcium silicate thermal insulation products, and see Helser at C1 L24-26 teaching the resultant slurry is poured into molds of desired shapes, the filled molds are heated with steam to preharden the slurry, wherein the slurry that was heated with steam to manufacture the thermal insulation was taken to meet the claimed refractory composition) comprising:
(a) refractory aggregate (see Helser Example 1 at C4 L48 teaching granulated silica, wherein granulated silica was taken to meet the claimed refractory aggregate); 
(b) one or more matrix components (see Helser Example 1 at C4 L50 teaching clay, wherein clay was taken to meet the claimed one or more matrix components); and 
(c) silicate-coated set accelerator particles (see Helser Example 1 at C4 L47 and L53 teaching materials quicklime and liquid sodium silicate, and see Helser at C3 L64-69 teaching that quicklime is added to either water or water containing the generally inert materials, and after the crystalline Ca(OH)2 material is formed, a sodium silicate solution is added.  Thus Helser at C1 L21-23 teaches that dissolved silicate forms a coating on the particles of calcium hydroxide (or Ca(OH)2), which is taken to meet the claimed (c) silicate-coated set accelerator particles), wherein said silicate-coated set accelerator particles comprise silicate-coated particles of Ca(OH)2.
However, Helser teaches a formulation of slurry (see Helser at C4 L41), and does not explicitly teach wherein the said refractory composition is a dry mix.  There are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify Helser as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735